DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 08/13/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a shield remover that is configured to be inserted in the tubular extension and configured to remove a needle shield from the medicament delivery device”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9-13, 15-16, 18-20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boström et al. (US 2014/0257193 A1).
In regards to claim 9:
A medicament delivery device comprising (Fig. 2): a member guard comprising a central passage (Figs. 2 and 9 element 60), wherein the member guard is configured to house a medicament container (Figs. 2 and 9 element 60); and a cap that is insertable into the central passage such that a friction fit is formed between the member guard and the cap (Figs. 1, 2, 8 elements 14, 2, and 60. Para. 67 “Furthermore, FIG. 1 shows front cap 14 which closes the proximal opening of the outer body 2 until the injection device 1 is used.”. As element 60 is shown to fit inside element 2 (see figs. 8 and 9) cylindrical protrusion of element 14 is therefor considered to form at least a partial frictional fit with at least the proximal end of the central passage as it must slid into the central passageway to fit over the end of elements 60 and 2 as shown in Fig. 1).
In regards to claim 10:
The medicament delivery device of claim 9, wherein the member guard comprises one or more arms that define the central passage (Fig. 7 elements 62 considered to define the distal portion of the central passage).
In regards to claim 11:
The medicament delivery device of claim 10, wherein the cap is insertable into the central passage such that the friction fit is formed between the one or more arms and the cap (Figs. 1, 2, 8 elements 14, 2, and 60. Para. 67 “Furthermore, FIG. 1 shows front cap 14 which closes the proximal opening of the outer body 2 until the injection device 1 is used.”. As element 60 is shown to fit inside element 2 (see figs. 8 and 9) cylindrical protrusion of element 14 is therefore considered to form at least a partial frictional fit with at least the proximal end of the central passage as it must slid into the central passageway to fit over the end of elements 60 and 2 as shown in Fig. 1. Frictional fit considered to be formed between the one or more arms as the central passage is between the one or more arms.).
In regards to claim 12:
The medicament delivery device of claim 10, wherein the one or more arms extend longitudinally inward (Fig. 7 elements 7 considered to extend longitudinally inward from the rest of element 60 towards the internal space of the device (Fig. 1 element 1).
In regards to claim 13:
The medicament delivery device of claim 10, wherein the one or more arms extend radially inward (Figs. 2 and 7 elements 62. See annotated Fig. 2 below. The one or more arms considered to extend radially inward from the exterior edge toward the longitudinal axis.).

    PNG
    media_image1.png
    364
    270
    media_image1.png
    Greyscale

In regards to claim 15:
The medicament delivery device of claim 10, wherein the one or more arms have a rotational symmetry (Figs. 7 and 8 elements 62).
In regards to claim 16:
The medicament delivery device of claim 9, wherein the central passage is positioned at a proximal end of the member guard (See annotated Fig. 7 below)

    PNG
    media_image2.png
    166
    334
    media_image2.png
    Greyscale

In regards to claim 18:
The medicament delivery device of claim 9, wherein the cap has a rotational symmetry with respect to a longitudinal axis of the medicament delivery device (Fig. 1 element 14).
In regards to claim 19:
The medicament delivery device of claim 9, wherein the cap comprises a body and a tubular extension that extends away from the body along a longitudinal axis of the medicament delivery device (See annotated Fig. 2 below).

    PNG
    media_image3.png
    215
    285
    media_image3.png
    Greyscale

In regards to claim 20:
The medicament delivery device of claim 19, wherein the tubular extension is insertable into the central passage such that the friction fit is formed between the member guard and the tubular extension (Figs. 1, 2, 8 elements 14, 2, and 60. Para. 67 “Furthermore, FIG. 1 shows front cap 14 which closes the proximal opening of the outer body 2 until the injection device 1 is used.”. As element 60 is shown to fit inside element 2 (see figs. 8 and 9) cylindrical protrusion of element 14 is therefor considered to form at least a partial frictional fit with at least the proximal end of the central passage as it must slid into the central passageway to fit over the end of elements 60 and 2 as shown in Fig. 1).
In regards to claim 22:
The medicament delivery device of claim 9, wherein the member guard is configured to move in a distal direction relative to the medicament delivery device during dose delivery via pressing a proximal end of the member guard against a user (Para. 88-89 “FIG. 11, movement of the sleeve 45 and the needle cover 60 towards the proximal end of the injection device are restricted by the sleeve 45 abutting the stop structure 39 of the plunger holder 35. The needle cover 60 partially protrudes from the outer body 2 in the proximal direction of the device when the device 1 is in the initial position. [0089] In the initial position shown in FIGS. 9 and 10 the first levers 51 are overlapped by the sleeve 45 and, thus, are unable to be deflected and/or to recoil. FIG. 12, however, shows the device when located at an injection site and being pushed against the skin of a patient. In this case the sleeve 45 is axially moved in relation to the housing towards the distal end of the injection device 1 from the starting position to a retracted position against the axial force from the third compression spring 75. The sleeve is then in the retracted position and the first pair of openings 46 overlaps the first levers 51.)
In regards to claim 23:
The medicament delivery device of claim 22, wherein the member guard is configured to move in a proximal direction relative to the medicament delivery device after dose delivery via moving the proximal end of the member guard away from the user (Para. 93 “Thus, the sleeve 45 can move further towards the proximal end of the injection device before reaching the stop structure 39. As further shown in FIG. 16, movement of the sleeve 45 relative to the housing towards the distal end of the injection device 1 is inhibited by third levers 52 recoiling and abutting against the first pair of openings 46 provided in the sleeve 45 once the sleeve reaches its final position.” Fig. 16 element 60 position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2015/0335829 A1) in view of Reber et al. (US 2014/0046259 A1).
In regards to claim 9:
Giambattista teaches, a medicament delivery device comprising (Fig. 1): a member guard comprising a central passage (Fig. 2 element 12, central passage element 26), wherein the member guard is configured to house a medicament container (Fig. 2 element 12 holding element 84); 
Giambattista does not appear to explicitly disclose the cap as claimed. Reber teaches, and a cap that is insertable into the central passage such that a friction fit is formed between the member guard and the cap (Fig. 1A element 24 frictional fit with element 26. Para. 65-66 “The autoinjector includes a needle cover 24 for safety, which must be removed prior to use of the autoinjector. The needle cover 24 can be simply pulled off by a user or caregiver to expose the skin sensor 26” considered evidence of the frictional fit as element 24 would otherwise fall off. Fig. 1a elements 26 and 24 proximity considered further evidence of frictional fit as element 24 is shown to slide on the exterior surface of element 26).

    PNG
    media_image4.png
    214
    359
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the member guard central passage taught by Giambattista to be larger and include the cap, needle shield and a frictional fit between the member guard and the cap. This would have been motivated by removing the chance of plugging the needle of Giambattista as it passes through the protective sheath. It is further motivated by preventing debris from entering the central passage taught by Giambattista.
In regards to claim 10:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the member guard comprises one or more arms that define the central passage (Fig. 2 elements 18 considered to define the distal portion of the central passage).
In regards to claim 11:
The medicament delivery device of claim 10, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, wherein the cap is insertable into the central passage such that the friction fit is formed between the one or more arms and the cap (Fig. 1A element 24 frictional fit with element 26. Para. 65-66 “The autoinjector includes a needle cover 24 for safety, which must be removed prior to use of the autoinjector. The needle cover 24 can be simply pulled off by a user or caregiver to expose the skin sensor 26” considered evidence of the frictional fit as element 24 would otherwise fall off. Fig. 1a elements 26 and 24 proximity considered further evidence of frictional fit as element 24 is shown to slide on the exterior surface of element 26).
See claim 9 above for combination and motivation to combine.
In regards to claim 12:
The medicament delivery device of claim 10, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the one or more arms extend longitudinally inward (para. 51 “Two longitudinally extending arms 18,”).
In regards to claim 13:
The medicament delivery device of claim 10, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the one or more arms extend radially inward (Fig. 2 elements 24).
In regards to claim 14:
The medicament delivery device of claim 10, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the one or more arms are flexible (Para. 52 “The contactor 12 is further arranged with two generally radially flexing tongues 24” therefore the arms 18 are considered to be flexible as a portion of it is taught to be flexible and element 12 is shown to be made of one piece construction).
In regards to claim 15:
The medicament delivery device of claim 10, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the one or more arms have a rotational symmetry (Fig. 2 elements 18).
In regards to claim 16:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the central passage is positioned at a proximal end of the member guard (Fig. 2 element 26).
In regards to claim 17:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, further comprising a shield remover configured to be coupled to the cap, wherein the shield remover is configured for removing a needle shield from the medicament container (Reber, see annotated Fig. 1a below).

    PNG
    media_image5.png
    290
    591
    media_image5.png
    Greyscale

See claim 9 for combination and motivation to combine.
In regards to claim 18:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, wherein the cap has a rotational symmetry with respect to a longitudinal axis of the medicament delivery device (Fig. 1b element 24).
See claim 9 for combination and motivation to combine.
In regards to claim 19:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, wherein the cap comprises a body and a tubular extension that extends away from the body along a longitudinal axis of the medicament delivery device (See annotated Fig. 1b below).
 
    PNG
    media_image6.png
    214
    374
    media_image6.png
    Greyscale

See claim 9 for combination and motivation to combine.
In regards to claim 20:
The medicament delivery device of claim 19, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista in view of Reber discloses the claimed invention except for wherein the tubular extension is insertable into the central passage such that the friction fit is formed between the member guard and the tubular extension. It would have been an obvious matter of design choice to change the frictional fit from between the interior surface of the cap body and the exterior surface of the member guard to be between the exterior surface of the tubular extension and interior surface of the central passage, since such a modification would have involved a mere change in position of the frictional fit and narrowing of the central passage taught by Reber. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.

    PNG
    media_image7.png
    242
    578
    media_image7.png
    Greyscale

In regards to claim 21:
The medicament delivery device of claim 19, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, further comprising a shield remover that is configured to be inserted into the tubular extension and configured to remove a needle shield from the medicament delivery device (see annotated Fig. 1a below).

    PNG
    media_image8.png
    219
    447
    media_image8.png
    Greyscale

See claim 9 for combination and motivation to combine.
In regards to claim 22:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the member guard is configured to move in a distal direction relative to the medicament delivery device during dose delivery via pressing a proximal end of the member guard against a user (Para. 21 “ According to a further feature of the present invention, the contactor is axially movable in relation to the housing between an extended position in which the delivery member is hidden and protected by the contactor and a retracted position in which the delivery member is exposed. Preferably, the contactor is longitudinally movable and prevented to be rotated in relation to the housing.”, para. 24 “The second interaction is preferably a further interaction between the contactor and the rotator causing a further interaction between the rotator and the drive mechanism, whereby movement of the contactor from the extended to the retracted position causes a further rotation of the rotator such that the drive mechanism may further act on the container for expelling a dose of medicament through the delivery member.”). 
In regards to claim 23:
The medicament delivery device of claim 22, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the member guard is configured to move in a proximal direction relative to the medicament delivery device after dose delivery via moving the proximal end of the member guard away from the user (Para. 36 “Further, the rotator may preferably comprise first lock members arranged to interact with the third contact members of the contactor such that the contactor is locked from axial movement after the dose of medicament is expelled through the delivery member and the contactor is moved from the retracted to the extended position. This ensures that the delivery member i.e. injection needle is covered by the contactor and is not accessible. This avoids unintentional sticks or other injuries caused by the delivery member.”).
In regards to claim 24:
The medicament delivery device of claim 9, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, wherein the cap comprises a body and a tubular extension that is fully contained within the body (see annotated Fig. 1b below)
 
    PNG
    media_image6.png
    214
    374
    media_image6.png
    Greyscale

See claim 9 for combination and motivation to combine.
In regards to claim 25:
The medicament delivery device of claim 24, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista in view of Reber discloses the claimed invention except for wherein the tubular extension is insertable into the central passage such that the friction fit is formed between the member guard and the tubular extension. It would have been an obvious matter of design choice to change the frictional fit from between the interior surface of the cap body and the exterior surface of the member guard to be between the exterior surface of the tubular extension and interior surface of the central passage, since such a modification would have involved a mere change in position of the frictional fit and narrowing of the central passage taught by Reber. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.

    PNG
    media_image7.png
    242
    578
    media_image7.png
    Greyscale

In regards to claim 26:
The medicament delivery device of claim 24, taught by Giambattista in view of Reber as described in parent claim rejection above.
Reber teaches, further comprising a shield remover that is configured to be inserted into the tubular extension and configured to remove a needle shield from the medicament delivery device (see annotated Fig. 1a below).

    PNG
    media_image8.png
    219
    447
    media_image8.png
    Greyscale

See claim 9 for combination and motivation to combine.
In regards to claim 27:
The medicament delivery device of claim 24, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the member guard is configured to move in a distal direction relative to the medicament delivery device during dose delivery via pressing a proximal end of the member guard against a user (Para. 21 “ According to a further feature of the present invention, the contactor is axially movable in relation to the housing between an extended position in which the delivery member is hidden and protected by the contactor and a retracted position in which the delivery member is exposed. Preferably, the contactor is longitudinally movable and prevented to be rotated in relation to the housing.”, para. 24 “The second interaction is preferably a further interaction between the contactor and the rotator causing a further interaction between the rotator and the drive mechanism, whereby movement of the contactor from the extended to the retracted position causes a further rotation of the rotator such that the drive mechanism may further act on the container for expelling a dose of medicament through the delivery member.”). 
In regards to claim 28:
The medicament delivery device of claim 27, taught by Giambattista in view of Reber as described in parent claim rejection above.
Giambattista teaches, wherein the member guard is configured to move in a proximal direction relative to the medicament delivery device after dose delivery via moving the proximal end of the member guard away from the user (Para. 36 “Further, the rotator may preferably comprise first lock members arranged to interact with the third contact members of the contactor such that the contactor is locked from axial movement after the dose of medicament is expelled through the delivery member and the contactor is moved from the retracted to the extended position. This ensures that the delivery member i.e. injection needle is covered by the contactor and is not accessible. This avoids unintentional sticks or other injuries caused by the delivery member.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783